Case 1:17-cv-00052-IMK-MJA Document 108 Filed 06/18/19 Page 1of4 PagelD #: 958

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,
Plaintiff,

V. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley

ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,

STATE TROOPER RONNIE M.

GASKINS, AND STATE TROOPER

CHRIS BERRY,

Defendants.
AMENDED NOTICE OF MEDIATION

Please take notice that, pursuant to L.R. Civ. P. 16.06(b), the parties have agreed
to have Charles R. Steele, Esquire serve as mediator, for his normal and customary fee, in the
above-referenced civil action. The mediation will be conducted on Thursday, June 20, 2019,
beginning at 10:00 a.m. at the office of Steptoe & Johnson, PLLC located at 1085 Van Voorhis
Road, Suite 400, in Morgantown, West Virginia.

Dated this 18th day of June 2019.

Respectfully submitted,

/s/ Mark G. Jeffries

Mark G. Jeffries (WV Bar No. 11618)
STEPTOE & JOHNSON PLLC

400 White Oaks Boulevard
Bridgeport, WV 26330

(304) 933-8000
mark.jeffries(@steptoe-jahnson,com

8453486.1
Case 1:17-cv-00052-IMK-MJA Document 108 Filed 06/18/19 Page 2 of 4 PagelD #: 959

8453486.1

Monté L. Williams (WV Bar No. 9526)
STEPTOE & JOHNSON PLLC

P.O. Box 1616

Morgantown, WV 26507-1616

(304) 598-8000

monte. williams(@steptoe-johnson.com

Counsel for Defendants State Trooper
Michael Kief,; State Trooper Ronnie M.
Gaskins, and State Trooper Chris Berry
Case 1:17-cv-00052-IMK-MJA Document 108 Filed 06/18/19 Page 3 of 4 PagelD #: 960

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,
Plaintiff,

V. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley

ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,

STATE TROOPER RONNIE M.

GASKINS, AND STATE TROOPER

CHRIS BERRY,

Defendants.
CERTIFICATE OF SERVICE

I hereby certify that on the 18th day of June 2019, I electronically filed the
foregoing “Amended Notice of Mediation” with the Clerk of the Court using CM/ECF system,
which will send notification of such filing to the following:

Charles J. Crooks, Esquire
Crooks Law Firm PLLC
244 Pleasant Street
Morgantown, WV 26505

Counsel for Plaintiff

P. Todd Philips, Esquire

Lyons Phillips Legal Group PLLC
141 Walnut Street

Morgantown, WV 26505

Counsel for Defendant Ellen Ruth Costlow

s/ Mark G. Jeffries

Mark G. Jeffries (WV Bar No. 11618)
STEPTOE & JOHNSON PLLC

400 White Oaks Boulevard
Bridgeport, WV 26330

(304) 933-8000
mark.jeffries@steptoe-johnson.com

8453486.)
Case 1:17-cv-00052-IMK-MJA Document 108 Filed 06/18/19 Page 4 of 4 PagelD #: 961

8453486.1

Monté L. Williams (WV Bar No. 9526)
STEPTOE & JOHNSON PLLC

P.O. Box 1616

Morgantown, WV 26507-1616

(304) 598-8000

monte. williams(@steptoe-johnson.com

Counsel for Defendants State Trooper
Michael Kief, State Trooper Ronnie M.
Gaskins, and State Trooper Chris Berry
